Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 3, 2016

                                            No. 04-16-00538-CR

                                          IN RE John G. LEYVA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On October 11, 2016, Relator filed a motion complaining that the trial court had
rescheduled his hearing date and seeking unspecified relief. We deny the motion.

           It is so ORDERED on November 3, 2016.



                                                        PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. CR-130661, styled State of Texas v. John G. Leyva, pending in the County
Court, Kimble County, Texas, the Honorable Delbert Ray Roberts presiding.